Citation Nr: 0209276	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-04 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Joyce W. Bergman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim of entitlement to service 
connection for a left knee disorder.

Other issues

The RO 1998 RO rating decision also determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee disorder.  
The veteran perfected an appeal as to that aspect of the 
decision.  In an October 2000 rating decision, however, the 
RO granted service connection for a post-operative right knee 
injury with replacement.  The veteran has not to the Board's 
knowledge expressed disagreement with the assigned disability 
rating or its effective date.  The Board finds, therefore, 
that an issue pertaining to the right knee is no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) [a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal]; Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability].

In a March 1998 statement the veteran indicated that he had a 
back disorder that had been caused by his bilateral knee 
disorder.  Given the RO's subsequent grant of service 
connection for a right knee disorder, and the Board's 
disposition of the veteran's appeal pertaining to the left 
knee disorder below, the issue of entitlement to service 
connection for a back disorder as secondary to the service-
connected bilateral knee disorder is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  Service connection has been granted for a post-operative 
right knee injury with replacement.

2.  The medical evidence of record indicates that the 
degenerative joint disease of the left knee was caused by the 
service-connected right knee disorder.  


CONCLUSION OF LAW

Degenerative joint disease of the left knee is proximately 
due to or the result of the right knee disorder.  38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his left knee disorder was caused 
by multiple injuries during service, during which he 
participated in over twenty parachute jumps.  As an 
alternative, he contends that the left knee disorder was 
caused by undue stress put on the left knee due to the long-
term disability in his right knee, which as noted by the 
Board above has recently been service connected.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of that issue.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
The Board further finds that development of the issue on 
appeal has proceeded in accordance with the law and 
regulations.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, No. 
01-997, slip op. at 13 (U.S. Vet. App. June 19, 2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in February 1998.  The RO provided the 
veteran a statement of the case in January 1999 and 
supplemental statements of the case in October 2000 and 
February 2001.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to Assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  In 
a claim for disability compensation, VA will provide a 
medical examination which includes a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified.  The RO 
also provided him VA examinations in March 1998 and June 
2000.  The reports of the medical examinations reflect that 
the examiners reviewed the veteran's medical records, 
recorded his past medical history, noted his current 
complaints, conducted physical examinations, and rendered 
appropriate diagnoses and opinions.  The veteran presented 
hearing testimony before the undersigned in June 2002.  The 
veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Direct Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary Service Connection

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (the Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  

In order to warrant the grant of service connection based on 
an etiological relationship between the claimed disability 
and a service-connected disorder, competent medical evidence 
must show that such a relationship exists.  Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996), appeal dismissed, 132 
F.3d 50 (1997) (table).

Standard of Review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran's service medical records show that he injured 
both knees in September 1951 while playing football.  The 
medical evidence does not document any further complaints or 
clinical findings pertaining to the left knee until March 
1989.  The medical records disclose that the veteran received 
ongoing treatment for degenerative joint disease in the right 
knee beginning in the 1960s and resulting in a right total 
knee replacement in January 1997.  As previously stated, the 
RO granted service connection for the right knee disorder in 
October 2000 based on medical evidence showing that the 
disorder had been aggravated during active service.

Private treatment records disclose that in March 1989 the 
veteran injured his left knee while playing softball.  An X-
ray study then revealed no evidence of an acute bony 
abnormality, but there was evidence of degenerative changes 
at the patellofemoral joint.  He again injured the left knee 
in an on-the-job injury in May 1989.  Following an 
examination in May 1989 and review of X-ray studies, the 
veteran's physician entered a diagnosis of arthritis of the 
knees, bilateral, right worse than left, with a superimposed 
degenerative meniscus tear on the left.  

In a June 1989 report another physician found that the 
veteran had moderately advanced degenerative arthritis in the 
left knee, and recommended that he undergo arthroscopic 
surgery and, eventually, a knee replacement.  The physician 
noted that the veteran had had surgery on his right knee four 
times from 1950 to 1968, and that he had re-injured his knees 
in March and May 1989.  Based on the results of an 
X-ray study he found that the veteran had advanced arthritic 
changes in both knees, right worse than left.  

The veteran underwent arthroscopic surgery on the left knee 
in October 1989 and again in March 1990.  VA treatment 
records disclose that he has continued to receive treatment 
for degenerative joint disease in both knees.

During a March 1998 VA examination the veteran reported that 
although he did not have problems with the left knee during 
service, he developed problems in the left knee due to the 
pain in the right knee that caused a shift in weight bearing.  
He stated that he started having problems with the left knee 
ten to twelve years previously.  The examiner obtained an X-
ray of the left knee, which showed moderate degenerative 
joint disease.  The examiner provided an opinion that the 
left knee disability could "easily" have resulted from the 
earlier destruction of the right knee.

The veteran submitted a medical report in February 1999 which 
included a summary of his medical history, a review of his 
medical records, and a report of physical examination.  That 
physician provided an opinion that changes in one knee could 
bring about changes in the other knee due to overloading of 
the better knee, and that the veteran's history of repeated 
trauma to the knees was consistent with his clinical picture.

The veteran provided hearing testimony before the RO Hearing 
Officer in April 1999 and before the undersigned Board Member 
in June 2002 in which he described the trauma to his left 
knee caused by the more debilitating disability of the right 
knee.  He also presented medical research articles regarding 
the causes of different knee impairments.

The veteran underwent an additional VA medical examination in 
June 2000, which included a review of his medical records.  
Following review of the medical records and a physical 
examination, the examiner provided the opinion that the 
veteran's right knee condition most likely contributed to the 
left knee condition, due to weight shifting from the right 
lower extremity to the left.  In an addendum to the 
examination report the examiner found that the right knee 
disability, together with the trauma incurred from parachute 
jumping while in service, combined to affect the left knee.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A left knee disability, degenerative joint disease, has been 
extensively documented.  Although the evidence indicates that 
the veteran incurred an acute injury to the knee in March 
1989, the medical evidence clearly demonstrates that he 
already had degenerative changes in the knee at the time that 
injury occurred.  The March 1989 X-ray study documented the 
degenerative changes, and his physician described the March 
1989 injury as being superimposed on the pre-existing 
degenerative changes.  Hickson element (1) has accordingly 
been satisfied.  

It is also clear that a service-connected right knee 
disability exists.  Element (2) of the Hickson analysis has 
therefore been met.  

With respect to the third Hickson element, medical nexus 
evidence, there are multiple medical opinions of record 
indicating that the service-connected right knee disability, 
together with trauma incurred as the result of parachute 
jumping, most likely caused the left knee degenerative joint 
disease due to unequal weight bearing.  There is no medical 
evidence to the contrary.  Hickson element (3) has been met.  

Based on the above analysis, the Board concludes that the 
evidence supports the grant of service connection for 
degenerative joint disease of the left knee as secondary to 
the service-connected right knee disability.  The benefit 
sought on appeal is accordingly allowed.


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

